Lewis, J.
The answer alleges that it was agreed between Samuel Clark Williams and the defendants that the corporation appear as maker and the individual defendants as indorsers; that, in fact, no money was loaned to the corporation, but the loan was to the individual defendants, and that it was all pursuant to a plan to evade the usury statute, because the maker, being a corporation, would be unable, by reason of the statute, to avail itself of the defense of usury.
The law is that if there is notice of an intent to take usury the lender cannot evade the statute by disguising the borrower. Grannis v. Stevens, 216 N. Y. 583; Schanz v. Sotscheck, 167 App. Div. 202; Gilbert v. Real Estate Co. of Brooklyn, 155 id. 411.
The motion for judgment is denied.
Ordered accordingly.